Citation Nr: 0811517	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  06-14 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the veteran's grandchild, P.R.P., may be recognized 
as the veteran's child for Department of Veterans Affairs 
(VA) purposes.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
December 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a letter denial rendered in November 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  This claim was remanded by the Board in 
March 2005.  The action directed by the Board was 
accomplished, and the claim has been returned to the Board 
for decision.  


FINDINGS OF FACT

1.  The veteran has been in receipt of VA disability 
compensation at the 50 percent rate since September 2003.  

2. In September 2004, the veteran filed a claim to add 
P.R.P., a minor child, to his award as a dependent and 
submitted a copy of her birth certificate showing his 
daughter as her mother and a court document establishing that 
he and L.P. were the authorized legal guardians of the minor 
P.R.P. in November 1992.

3.  The record does not show that P.R.P. is the biological, 
legally adopted, or step child of the veteran.


CONCLUSION OF LAW

Entitlement to additional disability compensation benefits 
for P.R.P. as a dependent child, is not warranted.  38 
U.S.C.A. §§ 101(4), 1115(2) (West 2002); 38 C.F.R. § 3.57 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

As discussed in detail below, this case is one in which the 
law is dispositive of the issues.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994). Under such circumstances, the VCAA is 
not applicable.  Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  Further, VA has no duty to assist the veteran in 
obtaining evidence where, as here, there is no reasonable 
possibility that any further assistance would aid him in 
substantiating his claim.  See 38 U.S.C.A. § 5103A; Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).

Regardless, the November 2004 letter denial from the RO did 
inform the veteran that an award of additional compensation 
for J.S. would require that the veteran furnish evidence that 
he had legally adopted the child before the age of 18, or 
evidence that P.R.P. is a stepchild who acquired that status 
before the age of 18 and is a member of the veteran's 
household, or evidence that she is the legitimate or 
illegitimate child of the veteran, and is unmarried, under 
the age of 18, or under the age of 23 and pursuing a course 
of instruction at an approved educational institution.  He 
was informed of the criteria for the claim in February 2005.  
The claim was remanded by the Board in March 2005 for the 
issuance of a Statement of the Case (Case).  His claim was 
thereafter readjudicated in a March 2006 Statement of the 
Case (SOC).  The veteran filed a substantive appeal in April 
2006.  Additional notice was provided in March 2006.  These 
reiterated that the veteran needed to provide objective 
evidence showing that P.R.P. is the veteran's biological 
child, was adopted, or is a step-child.  

The veteran was therefore provided notice of what information 
and evidence was required to establish entitlement to the 
benefits sought.

Dependency Status

A veteran with service connected disability rated at not less 
than 30 percent shall be entitled to additional compensation 
for dependents.  38 U.S.C.A. § 1115(2) (West 2002 & West 
2005); 38 C.F.R. § 3.4(b)(2) (2007).

The definition of the term "child," as defined for the VA 
purposes of establishing dependency status, means an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years, a stepchild who acquired 
that status before the age of 18 years and who is a member of 
the veteran's household at the time of the veteran's death, 
or an illegitimate child. In addition, the child must also be 
someone who: (1) is under the age of 18 years; or (2) before 
reaching the age of 18 years became permanently incapable of 
self support; or (3) after reaching the age of 18 years and 
until completion of education or training (but not after 
reaching the age of 23 years) is pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

The veteran claimed P.R.P. as his dependent child for the 
purposes of adding her to his award.  As proof of his 
relationship to P.R.P., he provided court documents 
establishing that, in November 1992, the veteran was awarded 
guardianship of P.R.P, a minor child.  Review of the court's 
letter of guardianship demonstrates that L.P. was also 
appointed along with the veteran.  Birth certificates reflect 
that P.R.P.'s biological mother is the veteran's daughter.  
P.R.P. was born in September 1991.  The veteran urges that he 
has legal custody of P.R.P., he has raised her as his 
daughter, and he is biologically related to her as her 
grandfather.  He thus considers her his daughter, and 
believes he meets the requirements to have her as his 
dependent for purposes of VA compensation.  

In its November 2004 letter denial, the RO explained that, in 
order to grant dependency status for P.R.P., the veteran 
needed to submit evidence that P.R.P. is his biological 
child, legally adopted child, or stepchild.  In January 2005 
and March 2005, the veteran responded that he was 
biologically related to P.R.P., had legal custody of P.R.P. 
and had provided for her support.  He stated he felt no need 
to adopt P.R.P.

The veteran's actions are admirable and decent.  However, the 
veteran has not contended, nor has he submitted any evidence 
establishing that he has legally adopted P.R.P., or that she 
could otherwise be recognized as the veteran's, adopted or 
step child.  In fact, he has stated affirmatively he did not 
adopt her.  As to his argument that she should be recognized 
as the veteran's biological child, the veteran admits he is 
not her biological father.  She is thus not his biological 
daughter for VA purposes.  That they are related through his 
daughter does not make him her biological father for VA 
purposes.  Absent evidence establishing one of these 
connections, P.R.P. simply cannot qualify as a dependent 
child for VA purposes.  The veteran is not entitled to 
additional disability compensation for P.R.P. as a dependent.  
38 U.S.C.A. §§ 101(4), 1115(2); 38 C.F.R. § 3.4(b)(2), 3.57.

The law is dispositive of this issue.  As a matter of law, 
there is no entitlement to additional disability compensation 
for P.R.P. as a dependent child, and the claim must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The veteran's grandchild, P.R.P., may not be recognized as 
the veteran's adopted child for Department of Veterans 
Affairs (VA) purposes.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


